PER CURIAM.
The above cause came on to be heard upon the transcript of record, the briefs of the parties, and argument by counsel for appellee. Appellant challenges the verdict of the jury and the judgment of the district court on the ground that appellee’s case rested on the testimony of only one witness, an employee of appellee company, while appellant proved her case by five witnesses; that the verdict was, accordingly, against the great weight and preponderance of the evidence; and that there was no evidence, or no clear or convincing evidence, sufficient to sustain the verdict of the jury. From an examination of the testimony, it appears that there was substantial evidence to support the verdict and judgment. In such a case, this court does not weigh the evidence, or pass upon the credibility of witnesses. A review of the record disclosed no prejudicial conduct on the part of the jury or the trial court, and, there being no reversible error, the judgment of the district court is affirmed.